        Case 2:20-cv-01253-CG-SMV Document 6 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER SADOWSKI,

       Plaintiff,

v.                                                                     No. 20-cv-1253 CG/SMV

THE RANGE BROADCASTING, LLC,

       Defendant.


                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff has failed to take any steps to

prosecute his claims for 101 days, or since December 26, 2020, when he purportedly served

Defendant. [Doc. 5]. Accordingly, Plaintiff must show good cause within 30 days why his claims

should not be dismissed without prejudice pursuant to D.N.M.LR-Civ. 41.1 (allowing for

dismissal where the plaintiff takes no steps to move its case forward for 90 days).

       IT IS THEREFORE ORDERED that Plaintiff show cause no later than May 6, 2021,

why his claims should not be dismissed without prejudice for failure to prosecute under

D.N.M.LR-Civ. 41.1.

       IT IS SO ORDERED.

                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge
